—In an action to recover on an account stated, the defendant appeals from an order of the Supreme Court, Westchester County (Cowhey, J.), entered December 15, 1999, which granted the plaintiffs motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiff made out a prima facie case for summary judgment by establishing that the parties entered into a contract pursuant to which the plaintiff was to provide janitorial services to the defendant, and the defendant failed to disclose that it was acting as an agent for a third party (see, Kaplon-Belo Assocs. v Farrelly, 221 AD2d 321; Rennert-Diana & Co. v Costarino, 128 AD2d 691). The defendant acknowledged the debt owed to the plaintiff in a letter, and did not state that it was acting as an agent. In opposition, the defendant failed to raise any triable issue of fact (see, Ardwin v Englert, 56 NY2d 936; E.D.S. Sec. Sys. v Allyn, 262 AD2d 351). Ritter, J. P., Santucci, S. Miller and Smith, JJ., concur.